DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
Wall/ceiling/similar of claim 1;
Hole of the same of claim 1.
First side region of claim 1;
Non-visible face of the wall of claim 1;
Threaded portion of claim 4;
Visible face of the device of claim 6;
First side region of the element of claim 7;
Visible face of the device of the element of claim 7;
Second side region of claim 8;
Non-visible face of the device of claim 8;
Second side region of the element of claim 9;
Non-visible face of the element of claim 9;
Hole of the wall... of claim 11.
First side region of the device of claim 12;
Meshed perimeter edge of claim 13;
Visible face of the frame of claim 14;
Visible face of the wall of claim 14; and
Fastening systems of claim 15.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Regarding the naming of elements in the device:
1)  Using the word “element” [5] for the name of a part, or element, of the device is confusing.  Applicant should add a description word in front of the word “element”, for example, cylindrical element.
2)  The applicant recites “threaded portion” in claim 4.  Applicant does not recite a “threaded portion” in the specification but does discuss a “threaded surface”.  Applicant should alter the specification to agree with the claims or vice-verse.
  3)  Using the word “device” [4] for the name of a part, or element, of the device is confusing.  Applicant should add a description word in front of the word “device”, for example, lighting device or suspended device.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1:
1)  The limitation, “wall and/or ceiling and/or similar” [lines 1-2, line 5, lines 12-13, and line 14] is awkward and is indefinite as it provides too many combinations.  Also the use of “and/or” is prima facie indefinite.  Also “or similar” is indefinite.
2)  The limitation “being configured to be connected to the device or to at least one element configured to be connected to the device by a first side region of the same” [lines 5-7] is indefinite and unclear.  The “at least one element” is unclear. Using the word “element” for the name of a part, or element, of the device is confusing.  Applicant should add a description word in front of the word “element”, for example, cylindrical element.  Also “at least one element” is unclear as only one element has been shown as part of each species.  To be claiming “at least one element, multiple elements must be shown.  
 The “first side region of the same” is indefinite and unclear as it is unclear what is being referred to by “of the same”.
What is the “first side region of the same” being claimed?  Please recite the element number from the drawings and the reference to the “element” in the specification.  The use of the connector “or” can only be properly used to connect two equivalent structures or limitations.

Claims 3 and 4 are indefinite as depending from indefinite claim 1.
With respect to claim 5:
1)  The dependency of claim 5 is unclear since it now depends form a cancelled claim.  It is assumed that claim 5 should depend from claim 3.
2)  The use of word “envisaged” [line 3] causes the claim to be indefinite since envisaged is defined as: 
contemplate or conceive of as a possibility or a desirable future event.
3)  The “at least one hole” is unclear as only one hole has been shown as part of each species.  To be claiming “at least one hole, multiple hole must be shown.  
With respect to claim 6: 
1)  It is unclear to what “of the same” [line 3] refers
2)  The limitation, “wall and/or ceiling and/or similar” [line 4] is awkward and is indefinite as it provides too many combinations.  Also the use of “and/or” is prima facie indefinite.  Also “or similar” is indefinite.
With respect to claim 7: 

2)  The limitation, “wall and/or ceiling and/or similar” [line 4] is awkward and is indefinite as it provides too many combinations.  Also the use of “and/or” is prima facie indefinite.  Also “or similar” is indefinite.
With respect to claim 8: 
1)  It is unclear to what “of the same” [line 3] refers.
2)  The “non-visible face of the device” [lines 3-4] does not have proper antecedent basis.
3)  The limitation, “wall and/or ceiling and/or similar” [lines 4-5] is awkward and is indefinite as it provides too many combinations.  Also the use of “and/or” is prima facie indefinite.  Also “or similar” is indefinite.
With respect to claim 9: 
1)  The “the element” [line 3] is unclear.  What is the “element” being claimed?  Please recite the element number from the drawings and the reference to the “element” in the specification.  
2)  The “non-visible face of the device” [line 4] does not have proper antecedent basis.
3)  The limitation, “wall and/or ceiling and/or similar” [line 5] is awkward and is indefinite as it provides too many combinations.  Also the use of “and/or” is prima facie indefinite.  Also “or similar” is indefinite.
With respect to claim 10:

2)  The limitation “being connected to the device or to at least one element connected to the device by a first side region of the same” [lines 5-6] is indefinite and unclear.  The “at least one element” is unclear.  What is the “element” being claimed?  Please recite the element number from the drawings and the reference to the “element” in the specification.  The “first side region of the same” is indefinite and unclear.  The “at least one element” is unclear.  What is the “first side region of the same” being claimed?  Please recite the element number from the drawings and the reference to the “element” in the specification.  The use of the connector “or” can only be properly used to connect two equivalent structures or limitations.
3) The limitation “wherein the gripping means and the securing system are mechanically connected directly or through the device and/or at least one element configured to be connected to the device” [lines 9-10] is indefinite and unclear.  The use of the “or” in combination with the “and/or” is indefinite as it provides too many combinations.  Also the use of “and/or” is prima facie indefinite.  The use of the connector “or” can only be properly used to connect two equivalent structures or limitations.
With respect to claim 11:
1)  The limitation, “wall and/or ceiling and/or similar” [lines 3-4, line 5, lines 6-7 and lines 7-8] is awkward and is indefinite as it provides too many combinations.  Also the use of “and/or” is prima facie indefinite.  Also “or similar” is indefinite.

Claim 12 is indefinite as depending from indefinite claim 1.
With respect to claim 13: “the visible face of the meshed perimeter edge” [line 3] does not have proper antecedent basis.
With respect to claim 14: the limitation, “wall and/or ceiling and/or similar” [lines 4-5, line 5, and lines 7-8] is awkward and is indefinite as it provides too many combinations.  Also the use of “and/or” is prima facie indefinite.  Also “or similar” is indefinite.
Claim 15 is indefinite as depending from indefinite claim 1.

Allowable Subject Matter
	As best understood, claims 1 and 3-15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents discloses a fastening system for a flush mounted device having a stop means and a guide means:
Howard (2016/0047404); Piel et al. (7,172,160); Grajetzky et al. (6,883,940);  Eversberg (5,964,523); and Wessman (4,048,481).
VanDeVen et al. (8,827,507) discloses a fastening system for a flush mounted device having a gripping means [screw, 27].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/Primary Examiner, Art Unit 2875